DETAILED ACTION
This Office action is in response to the amendment filed 16 February 2022. Claims 1-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to amendment
The status of claim 30 is not correctly indicated. The claim is not amended but is indicated as “Currently amended”.

Claim Objections
Claims 4-6 are objected to because of the following informalities.  Appropriate correction is required.
In Claim 4, “the group of the multiple indicated” should be corrected to ---the group of the multiple symbols indicated---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 14-15, 17-21, 26, 27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 2, 4, 7, 8, 14, 15, 17, 19, 21, 26, 27, and 30, the claims are in conflict with the respective independent claim. The independent claim indicates that the flexible subframes are not to be used for uplink communications, but these dependent claims are directed to the flexible symbols being used for uplink communications.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 10, 16-17, 25-26, 28, and 29-30, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793, as supported by provisional application no. 62/823491) in view of Cao et al. (US 2019/0230689) and Li et al. (US 2014/0029486).
For Claims 1 and 25, Jung teaches a method for wireless communication, and an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (see paragraphs 87-89: UE hardware; as supported on p. 20, paragraph 12 and Figure 2 of the provisional), the method comprising: 

receiving a resource grant for transmitting over an uplink shared channel, wherein the resource grant indicates an index of a starting symbol for transmitting an uplink communication, a number of symbols for transmitting the uplink communication, and a nominal number of repetitions for transmitting the uplink communication (see paragraphs 16, 17: pusch grant duration of each repetition, symbol direction; starting symbol, duration indicates number of symbols, providing information for each repetition indicates the number of repetitions; as supported on p. 10 of the provisional: grant information includes start/end/duration of resources, starting symbol, number of symbols), and wherein
the resource grant includes an indicator indicating whether multiple symbols in the slot indicated by the semi-static configuration as flexible can be used for uplink communications (see paragraphs 23, 59-61, 62: flexible symbols used for UL transmissions, PDCCH signaling; as supported in first and second paragraphs on p. 15 of provisional: indication to use flexible symbols for uplink transmission); and 
transmitting, based at least in part on the indicator, one or more repetitions of the uplink communication starting at the starting symbol, continuing over the number of symbols, and based on the nominal number of repetitions (see paragraphs 15, 17, 18: communications by UE, transmissions as configured; see paragraphs 23, 76-78: determining unavailable symbols, transmitting accordingly; as supported on pp. 14-15 of provisional, beginning with last paragraph on p. 14: UE transmits in the uplink in accord with configuration).  
Jung as applied above is not explicit as to, but Cao teaches transmitting, based at least in part on the semi-static configuration and the indicator, one or more repetitions of the uplink communication on symbols that do not include one or more symbols indicated in the semi-static configuration as flexible 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for dynamic management of the flexible symbol configuration as in Cao when implementing the method of Jung. The motivation would be to provide for the resolution of conflicts in accord with transmission needs.
The references as applied above are not explicit as to, but Li teaches the indicator being a single bit indicator indicating that  multiple symbols in the slot indicated by the semi-static configuration as flexible are not to be used for uplink communications (see paragraphs 9-10, 45, 59: a single bit can provide indication of symbols across multiple subframes, F symbols indicated for DL transmissions are not to be used for UL transmissions; see paragraphs 77-78, 81-83: signaling of indicator in PDCCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a single bit as in Li when making an indication as in Jung. The motivation would be to conserve overhead by making a bulk indication with a single bit rather than using individual bits for each subframe.
For Claims 16 and 29, Jung teaches a method for wireless communication, and an apparatus for wireless communication, comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (see paragraphs 87-89: network side hardware; as supported on p. 20, paragraph 12 and p. 2 paragraph 6 of the provisional); the method comprising: 
transmitting a semi-static configuration indicating a communication direction for each of a plurality of symbols in a slot as being uplink, downlink, or flexible (see paragraphs 23, 57: slot format indication, communication direction; as supported in the first paragraph on p. 15 of the provisional); 

receiving, based at least in part on the indicator, one or more repetitions of the uplink communication starting at the starting symbol, continuing over the number of symbols, and based on the nominal number of repetitions (see paragraphs 15, 17, 18: uplink communications, transmissions as configured; see paragraphs 23, 76-78: determining unavailable symbols, transmitting accordingly; as supported on pp. 14-15 of provisional, beginning with last paragraph on p. 14: UE transmits in the uplink in accord with configuration).  
Jung as applied above is not explicit as to, but Cao teaches receiving, based at least in part on the semi-static configuration and the single bit indicator, one or more repetitions of the uplink communication on symbols that do not include one or more symbols indicated in the semi-static configuration as flexible and not to be used for UL transmission (see paragraphs 113, 147-148, 164: direction of flexible symbols is dynamically or semistatically configured, SFI can override direction configuration).

The references as applied above are not explicit as to, but Li teaches the indicator being a single bit indicator indicating that  multiple symbols in the slot indicated by the semi-static configuration as flexible are not to be used for uplink communications (see paragraphs 9-10, 45, 59: a single bit can provide indication of multiple subframes, F symbols indicated for DL transmissions are not to be used for UL transmissions; see paragraphs 77-78, 81-83: signaling of indicator in PDCCH).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a single bit as in Li when making an indication as in Jung. The motivation would be to conserve overhead by making a bulk indication with a single bit rather than using individual bits for each subframe.
For Claims 2, 17, 26, and 30, Jung as modified by Cao and Li above further teaches the method, wherein the single bit indicator indicates whether a group of the multiple symbols indicated by the semi-static configuration as flexible can be used for uplink communications (see paragraphs 60-62, 57: SFI indications configuration, DCI format indicator 2_0; as supported in first and second paragraphs on p. 15 of provisional: indication to use flexible symbols for uplink transmission).  
As noted above, Jung is not explicit as to the indicator being a single bit, but Li has this teaching. One of ordinary skill would be motivated to use a single bit if the single bit was all that was necessary to convey the necessary information as such a choice would conserve overhead.
For Claims 9 and 28, Jung further teaches the method, wherein transmitting the one or more repetitions includes segmenting transmission over a number of transition symbols used for at least one of transitioning from downlink to uplink or applying a timing advance (see paragraphs 16-19, 23: 
For Claim 10, Jung further teaches the method, further comprising receiving, in radio resource control (RRC) signaling, an indication of the number of transition symbols (see paragraphs 23, 58, 60: configuration of symbols is specific and therefore the number is indicated; as supported on p. 14-15 of the provisional: RRC configuration of symbols).  

Claims 3 and 18, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claims 1, 2, 16, and 17 above, and further in view of Nogami et al. (US 2019/0150123).
For Claims 3 and 18, though Jung does indicate RRC configuration of symbols and Cao also teaches RRC symbol configuration (see paragraph 104, 117-118), the references as applied above are not explicit as to, but Nogami teaches the method, wherein the semi-static configuration is received in radio resource control (RRC) signaling (see paragraph 119).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to convey the SFI in RRC signaling as in Nogami when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing a known indicator in a known manner.

Claims 4, 5, 19, 20, and 27, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claims 1, 2, 16, 17, 25, and 26 above, and further in view of Kim et al. (US 2018/0309513).
For Claims 4, 19, and 27, Jung as modified by Cao and Li above further teaches the method, wherein the single bit indicator indicates whether the group of the multiple indicated by the semi-static configuration as flexible can be used for uplink communications (see paragraphs 60-62, 57: SFI indications configuration, DCI format indicator 2_0; as supported on p. 15 of the provisional).
The references as applied above are not explicit as to, but Kim teaches the indicator excluding a number of transition symbols used for at least one of transitioning from downlink to uplink or applying a timing advance (see paragraphs 139-141).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for transition symbols as in Kim when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of retaining needed guard periods.
For Claims 5 and 20, the references as applied above are not explicit as to, but Kim teaches the method, further comprising receiving, in radio resource control (RRC) signaling, an indication of the number of transition symbols  (see paragraphs 139-141, 207-208, 223: configuration of SFI, flexible symbols).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for transition symbols as in Kim when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of retaining needed guard periods.

Claims 6, 7, 11, 12, 21, 27, and 28, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), Li et al. (US 2014/0029486), and Kim et al. (US 2018/0309513) as applied to claims 1, 2, 4, 9, 16, 17, 25, and 26 above, and further in view of Choi et al. (US 2020/0214006).
For Claim 6, the references as applied above are not explicit as to, but Choi teaches the method, further comprising determining the number of transition symbols based on a downlink subcarrier spacing (see paragraphs 366-368, tables 5 and 6: DL/UL switching gap based on subcarrier spacing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine transition symbols based on subcarrier spacing as in Choi when implementing the method of Jung. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of determining appropriate transition symbols.
For Claims 7, 21, and 27, the references as applied above are not explicit as to, but Choi teaches the method, wherein the single bit indicator indicates whether the group of the multiple symbols indicated by the semi-static configuration as flexible can be used for uplink communications excluding a number of synchronization symbols indicated for reception of synchronization signal blocks (see paragraphs 345, 356: flexible symbols used for synchronization signal blocks).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use some flexible symbols for synchronization as in Choi when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining synchronization in a known type of frame.
For Claim 11, the references as applied above are not explicit as to, but Choi teaches the method, further comprising determining the number of transition symbols based on a downlink subcarrier spacing (see paragraphs 366-368, tables 5 and 6: DL/UL switching gap based on subcarrier spacing).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine transition symbols based on subcarrier spacing as in Choi when implementing the method of Jung. One of ordinary skill in the art would have been able to do so with the reasonably predictable result of determining appropriate transition symbols.
For Claims 12 and 28, the references as applied above are not explicit as to, but Choi teaches the method, wherein transmitting the one or more repetitions includes segmenting transmission over a number of synchronization symbols indicated for reception of synchronization signal blocks (see paragraphs 345, 356: flexible symbols used for synchronization signal blocks).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use some flexible symbols for synchronization as in Choi when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining synchronization in a known type of frame.

Claims 8, 21, and 27, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), Li et al. (US 2014/0029486), and Kim et al. (US 2018/0309513) as applied to claims 1, 2, 16, 17, 25, and 26 above, and further in view of Chatterjee et al. (US 2019/0342944).
For Claims 8, 21, and 27, the references as applied above are not explicit as to, but Chatterjee teaches the method, wherein the single bit indicator indicates whether the group of the multiple symbols indicated by the semi-static configuration as flexible can be used for uplink communications excluding a number of control symbols indicated for reception of a control resource set (see paragraphs 65, 66, 93: SFI indicates flexible symbols, CORESET on some flexible symbols).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the transmission of CORESET as in Chatterjee when implementing the method of Jung. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring throughput for CORESET signaling.

s 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claims 1 and 25 above, and further in view of Rastegardoost et al. (US 2020/0267764).
For Claims 13 and 28, the references as applied above are not explicit as to, but Rastegardoost et al. (US 2020/0267764) teaches the method, wherein transmitting the one or more repetitions includes segmenting transmission over a number of control symbols used to indicate reception of a control resource set (see paragraph 349: CORESET flexible symbols may be used for uplink if so configured).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide resources for uplink transmissions as in Rastegardoost when implementing the method of Jung. The motivation would have been to flexibly provide resources for uplink communications as needed.

Claim 14, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claim 1 above, and further in view of Jo et al. (US 2019/0245648).
For Claim 14, the references as applied above are not explicit as to, but Jo teaches the method, further comprising receiving, after the resource grant including the single bit indicator, a downlink control information (DCI) indicating the multiple symbols in the slot indicated by the semi-static configuration as flexible are for downlink communications, and ignoring the DCI such that transmitting the one or more repetitions of the uplink communications is based at least in part on the resource grant including the single bit indicator (see paragraphs 10, 13-16: SFI to UE; a DCI may override flexible symbols, not necessarily override U or D symbols).  
.

Claim 15, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being obvious over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claim 1 above, and further in view of Akkarakaran et al. (US 2018/0310333).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
For Claim 15, Jung as applied above is not explicit as to, but Akkarakaran teaches the method, further comprising receiving, before the resource grant, a downlink control information (DCI) indicating the multiple symbols in the slot indicated by the semi-static configuration as flexible are for downlink communications, and overriding the DCI with the single bit indicator such that transmitting the one or more repetitions of the uplink communications is based at least in part on the resource grant including the single bit indicator (see paragraph 121: second DCI includes preemption information).  


Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2020/0313793), Cao et al. (US 2019/0230689), and Li et al. (US 2014/0029486) as applied to claim 16 above, and further in view of Anderson et al. (US 2017/0048880).
For Claim 22, the references as applied above are not explicit as to, but in a similar field of endeavor, Anderson teaches the method, wherein receiving the one or more repetitions is based on skipping decoding over a number of transition symbols used for at least one of transitioning from downlink to uplink or applying a timing advance (see paragraph 170: an eNB configures UEs to skip (or not) gaps in the uplink, therefore the eNB will know whether to skip (or not) decoding those symbols).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to avoid decoding gaps in communications as in Anderson when implementing the method of Jung. The motivation would be to conserve resources at the network side. 
For Claim 23, Jung further teaches the method, further comprising transmitting, in radio resource control (RRC) signaling, an indication of the number of transition symbols (see paragraphs 23, 58, 60: configuration of symbols is specific and therefore the number is indicated; as supported on p. 14-15 of the provisional: RRC configuration of symbols).  
For Claim 24, the references as applied above are not explicit as to, but in a similar field of endeavor, Anderson teaches the method, wherein receiving the one or more repetitions is based on skipping decoding over at least one of a number of synchronization symbols indicated for reception of synchronization signal blocks, or a number of control symbols indicated for reception of a control 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to avoid decoding gaps in communications as in Anderson when implementing the method of Jung. The motivation would be to conserve resources at the network side. 

Response to Arguments
The amendment filed 16 February 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments. However, the amendments have resulted in new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
First of all, the cited portions of Li clearly teach a single bit indicator indicating that multiple symbols in the slot indicated by the semi-static configuration as flexible are not to be used for uplink communications. The single bit indicator can indicate that flexible symbols are for uplink or downlink. Downlink symbols are not to be used for uplink communications. Therefore, the flexible symbols indicated as downlink by the single bit indicator are indicated as “not to be used for uplink communications”. Moreover, the single bit indicator in Li is provided using the same signaling as is used in applicant’s disclosure (see Li paragraphs 77-78, 81-83: signaling of indicator in PDCCH; see pre-grant publication of instant application, paragraphs 71-72).
As to the combination of Jung, Cao and Li, the cited portions of Jung do teach an indicator that dynamically indicates whether flexible symbols are for uplink communications. Jung teaches a UE determining available symbols for its transmission (see abstract, paragraphs 17, 23). In a grant, Flexible symbols may be dynamically indicated as available for UL or DL communications, and the UE will use the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang (US 2020/0329483) teaches an indicator which controls the direction of flexible symbols. Papasakellariou (US 2020/0305183) teaches an SFI to indicate if flexible symbols are to be used for UL or DL transmission. Fu et al. (US 2019/0349898) teaches an SFI to indicate the type of transmissions on flexible symbols.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        3/1/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466